CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 1 of 20




            EXHIBIT A
          CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 2 of 20




s'l'A't'E Otr Ml NNLisol'n                                                                                                  t)ls   t't{ 1c't'   clot I t('l

couN'l'\, 0r I tHNNlil,lN                                                                                  l;otJli'l'l I Jt.ll)l(:lz\1, l)lS'l l{l(:'l


.lcllrrtl' Weiscrr,                                                                                       Corrrl ljilc No,:

                    l'lnintil'1,
                                                                                                          STIMNIONS
vs.

Ratlr-'trtacher Cotrtpurtics, I nc, dih/a
Ilill's   Supereltc' nrrcl lladcrrrrrrher Fanri lv
lhrtrtcrship. I.l,l.P.

                    I)clirrtdarrts.


'l'lltli St,lvlN4ONS lS Dll{l:O'l'l:l)'l'O                           ltaclc'trracltcr'('onrparrics, lrrc. tlitr/ir                  l}ill's
Supulcttc lnrl llirdenrachcr                  :n ttr   il), l)itrl
                                            l                        rrcrrslr   i
                                                                                    ll, I .l . l . l' :

           L Y()tJ ARli lll-jlNC SiLilil)."l'he [)lainlill'has sttrtcrl a ltnvsuil agaitrst yorr.
'l'lrc l'lainlill's ('orrrplairrt agairrst vou is trttachcd to this Surnnrorrs. T)o rrtrl tlrrorv thcsc
p0pcrs iltva,\'.'l'hct'arc ollrcial papcrs tlrnt lllcut vorrr rigltls. You rllust rcsl)ortd to tlris
lirrt'srrit e\/en though it ntity rrot )/0t bc tilutl rvith tlrc (lrurt. tntl th(rc nrirl'bc no corrrt lilc
ntrrtrhcr otr {lris Surnrnons,

         2. YOIJ I\4tJS'l' I{L;PLY Wl'l'l llN 2 I l)AYS l'0 Pl(()'l'l1cl'f YOt ]l( l(lcil I l'S,
Yo(t lr-rttst givc ur tnail lo lhc lltrrson rvho signcrl this Surtrrt()r'ls n rvriltcrt rc'sporlsc culletl
an Ans\r'cr rvitltin 2 I clays ol' tltc cl(rtLr otl rvhiclr 1,ou reccivr.:rl this Stuuurtlns. Yr>tr rnust
sc'rtd a copy of yottr Artsrvcr to thc pcrsorr rvho sigrr,,'tl tltis Sttttrtttuns Iocittcrl itl:


           Pzrtrick W. Ivlic:hcrr l cltlcr,              I3sr1.
           C)hucl   A,'l'lrrondscl,         l:r.sr1.

                                ldor Ln\, ( ) lli cc. LLCI
           Tbrorrr.ls,,rt lvl ichcn   I'c

           Onc Clcntral Avcnr.lc Wcst, Suitc l0l
           St. Ivlichucl. N4N 55376

           3,   YOU MLJS'l' RIISPONI) 1'O llACl I (ll.z\llt4. 'l'lrr; Ansu'cr is your r.r'ritlurr
rcspol'tsc t0 thc Plairrtill's (lornplairrt, In your'/\rrsrvcr 1,ou rttust stittc rvhctltel )'ott itgr(rc
rur rlisngrcc rvith each purirgrnph o['thc (]ornpluirrt. Il't'ou ['rclict't'tlrcr I]litittti[]'shoultl ttttl
trc givcu cverything askcd lbr in thc ()()rrrPlaint, ),Ou nlust silY s() itt t'ottr AllStYcr.
      CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 3 of 20




        4.      YOtJ W11.1- l.OSli \'O(lR CASIl Il; YOtJ IX) NO'l'Sl')Nl) A                                   Wltl'l"lliN
ttl')SPONSIi '1'O 'l'llli COi\41'l.nlN'l' 'l'0 '1'lll1 l'jlr,l{SON Wtl0 SI(;NEl) 't'lllli
St,MMONS. lft,ou clo rtot Ansrvor rvithirr 2l duy,s,;,ou rvilt klsc this cilsc, Yr)u s,ill rrol
gct to tull 1,otrr side ul'tlrr: story.', an(l thc Cloult nurv rlccidc n.uainst y()u iln(l it\vard thc
I)laintill'cvcr')rlhing asl<c'cl ltrr in thc Corrrplirint. Il'i,r.r,' rlu not rvan( (o corrlcsl thr: cl*inrs
statctl irt tlrc Cornplairtt. \t>u <lo rtot rrccrl to rrrsptrlrl, z\ ik:lirult.itrrlg,rttcrrt can Iltcrrr lrc
crntcrecl agalnsl 1,ou ftrr tlrc   rclisl'rcqucstc(l   1,1 1l1c      (iorrrplairrt.

        5.      l.li(;Al, ASSIS'l'r\NCli,        You n'tili'rvi:,^h to gcrt lcgal hclp litrn a lax,),cr. ll'
1,rttr <1o rrot lrave n larv1,'er (lre Llotrrt z\rlrnirrislrtrtor nrl), lravc infirrnration atrout plrrccs
u'll(rre you ciul gct lr,rg:rl assislance. l:vcrr il'\'rlu cirrrno( gct legal hc'lP, r,ou nlust still
1:r'ovicle a ri'ritlen Ansrt,cr {o l)rotr)cl vurlr rights ot'),()r.r ntnv losc (ltc casc.

        (r.      AL'l'llRNA"l'lVti l)l.Sl)(J'l'Ij ItLSoLl.,lt'l()N, 'l'lrc ;raltics nlly irgrco lo or
bc ordcrcd to particillule irr flrr ultclnutivu tlisllutc rcsolutlorr l)r'occ.ss urrdcr lluk: ll.[ ol'
thc lvlirrrtcsotir (icrternl Il,rrlcs ol'l'racticc, Yutr rrrrrst still sorr<l 1,1'v111'rt,ritlen rcsPonsc lo
this Conrlllait)t cvr'n il'1,ou cxpcrct to usq'irllcrntrtivu'rlrctlrs o['rr"'solvittg this tli.sprrtc,


                                                   ]'H ltoN DSlt'I' M t CH tCN IrtiLDEt{, LLC
                                                               ('


Datcd: I>cccrrrbc2f, , 2020                        lly:
                                                   I)tririck                Ivi   ichur Icldcr' (llt)24207 X )
                                                   (llrad r\, Tlrrontlsct (l/0261 l9l )
                                                   C'otrlcrstorr,,' I ltr il tl iltg
                                                   ()ne (luntrirl Avcrrrrc W,, Siuitc l0l
                                                   St, Ivliclracl. |r,lN 55.17(r
                                                   'l'cl: (763) 515-61 l0
                                                   I irl aiI : ;rat(rr)thrortclsct Ittrt'.cout

                                                    I ;rnail : chnd(ri)throtrtlsct litrv.cottt

                                                   /   !   I   on rc.t's   .ibr   l> I o   i t il   i   [l'




                                                               2
       CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 4 of 20




S'l'A1'll Olr   NII NN T.:SOTn                                                                       Drs'tIilcl'c0L,R]
(]()I.]N'I'Y ()F II IiNNIiI'tN                                                    [;()1   itt't'l I .rrJDIctAt, I)ls;'l'tilc'l'


.lcliir;y \\rcisctt,
                                                                                 (loutt [jile No.:

                   l'ln inlil'1,                                                 COI\'I PI,AINT
\rs.



l{adcntar:hor Ciurtpaltics. lrtc. rL'b/a
[]ill's Srtpcrcttc an<l ltaclcrrtnchcr ljaurill'
l'nrtrrcrship. l .t.l-l'.

                   l)e Ibncltrrls



         l'llirrtill, [rv and {hrouglr his urrrlcrsignr'cl                      counscl. bring tlris irctiorl agninst

l(ndcrttachcr Cornpiurics, Iltc, tlltl/a Bill's Sttpcrctlc antl l{irdcrntchc:r Ftinrily l'artnurslrip.

l.l.Ll'} lttr t,icrlations ol'thc Antcricurts With I)isahilitics r\ct, 42 ll.S.C. s\ l2lttl. ct                            st't1.

(lhc "ADA") irttd ils irtrplctttcntirrg rcgulations. :rrrrl irllcgu as lirllos's:

                                                       INTRODT'CTION

          l.       'l'lris casc corlccrns l)elL'rtdattts' I'erlcral statulor'), ribligltiorr lo crrsrrrc
                                                                                                         its

lircilitv ttccornc$,     ttncl     reurtit   ir'.   cornpliartl rt'ith {hc z\l)A, Accorrlirrgly, l'}lairrlill'secrks:         l)
rcrrtr.'diutiort rll'lhcr rrrrlurvlirl arcltilccturrtl hartir.'r's clt:scrilrc<l [relorvt and 2) rnodilicatiorr              r>l'


l)r:['ettrlanls'   nl)n     relatcd policies.            l)rr)qs1111pss,   arxl prircticcs in r:rrler to cnsurc thtrt thc

lar:ility rr:nutitts Al)A ct-rtnpliunl, l'lirirrtil'l'also                   sccrks   fl rtonrirxrl nlonctal), t*'nrtl.     his
         CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 5 of 20




rcils()nilhlc Altorncys' l-ccs. litigution cxpcrrs(rs, and costs. turcl strcrh ollrcr rclicl'a.s is ducrtrcd

.iust ar:tl propu, arrdior is          alltxvlblc tur<lcr"l'itlc Ill ol'thc Al)4.

            2.         'flro ADI\. errilcrlccl irr 1990. is llrc ccrrrtrul civil rights [ns'protcctirtg
                                                                                                        Pcollltr

rvitlt disul:ilitics. a group of Arrtc.ricans rt'ho iu'c lrxr olictt ovcrl(rokctl tutcl un(lcrvilluc<|, 'l'hc

r\DA        uscs clill'eront l)tca,ls {han olhcr         civil ri!,lrts lurvs. brrt tlte purptrsc o{'lltc litrvs is (ltc

snnle: the t:rirrticalirur ol'tliscrinrirtltiorr. r\s rlnc lcgal scholitl expllirtcd: A singlc slcp irr

liorrl ol'a storu may rrr.rl inrrrre<litteil),callto nrin<l inurucs ol'l.cslcr'iVlurklox stuntlitrg irt tlte

dour rl['his rr:slaurtrrrt to kecp [rlircks ur11. l]ul it:              l   crttcial fcspccl lltr'y ttrc lhc sittrtc. lirr       it


slcp cnn rtxcltrde il person rl'ho ttses a rvhcclclrair.iust as surcl\,trs tt rto-hlacks-alluu,cd rttlc

can excltrclc a class ol'pcoplc. Sarrrrrcl llngonstos.                      Tlr    Pervcr.rit.r'u.l'Litttiteil   (;ivil Riglts

Renrcdics: Thc (ustt            el"'r{busit,c"     ll)l    l-itigotiotr,5,{ t.lCl.A        1,,   Itor'. 1.23 (2006).
                       'l'horrg.h
             3.                     dislbility riglrts   larvs firc strpllosccl t() prcvcrll llrc continuccl isohrlicrtt

nnrl scg,r'cgati<lrr ol'pr'ople rvith disuhililics irr lltr": sanler tntclitiott as olltrrr                cit'il rig.hls   lzrrvs.


s()r1'rcr   itppear to rcgurd distrbilit,v rigirts rcrguirc'rrrr:rrts        - palticularly       tlrosc irt,,,olvittg ph5,sicul

ircccss rr;r"luirourcrrts, suclr as rirnlps *rtd hartcl rails               -   as dil'lbrcnt. aurl lcss intpotlattt. than

other civil rights. Tlrc Cu,re qf'"Abttsit'e"                lDtl     l,itigtttiott, :iupt'u,ll 24. Sonto also it;rpc'ar

 l()   zt.\isull)c   tlfat Al)A casos ilfc al>trsivc or lurrrccessal'r'rlrnirts ()n u()ul'ls; trttl privntc

 crrltrlccrncrrl is ccrrtral trr accuurplislrrncrrl ol'tltr: Al)A's riglrtlitl l)urp()scs anrl, as ltas hcctt

 rlcurorrslrnt(:(l l'opcitlcclly. cornllliarrcc <loes nol            ha1r1:c:rr   rr.itlrout tlrc crccliblc thrcitt ol'Privittc

 orrltrrccrrrcrrl. /r/.    l( 9.



                                                                 2
        CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 6 of 20




          4.      'l'itlc III oI tlrc Al)n gxohihits tliscrirlinutiort [r],placcs trl"'public

itccotttttrodatiott." as lhut      tcrrl is dc['irrccl br, 42 (l.Si.(:. s\l]ltll (7), lt rccluircs pluccs ol'

pttttlic ilcr)onlno(latiolt lo [re lr:atlilf ncccssitrlr: lrr. ntt irltlolttrltdclttly rrsirblc h-r,. intlividuals

u,itlr disabilitics. 42 1,.S,(:. s\ I2182.

          5,      IJnth.:r   2ti C,F.R.   s\   36.]Ol (h) bullr lhc lirndlurcl ulto ()\vt)s a huilcling            lltll
Irrrttscs tt lrlace ol'1lul:lir: accuttu't"rtxlatiotr irnrl      tltc tcrtirrrl rvho (x\,r1s ()r ()Pcrfllcs a lrlacrr ol'

puhlic accort'rt1to(littion srrbler;t     1o   tltr: retluirelrrcrrts o['thc   Al)A,

          (r.     Violrrtiotr o[.     lltc Al)A's       startdarcl.s tr['accc'ssiblcr rlesig,n         al'c aclionablc

vitrla(iorts ol'lhe act. licc e.g, Olivat'v. Rulph:t (;t'o(?ry, ('o..6.54 l;..ld 1X)3,905 (9th Cir,

20rr).

          7,      I'lairrtil't'secks a llt:nlranurt itriuttr:liort. Fursuilnt trr {l I l,S.(:, $ l2ltltt(u)(2)

attd 2li (:.F.lt. $ 36.504(a) tliruc:ling l)clL'nrlitrits lo rnirku lcaclill,ac,hicvulrle lltcmrtiorrs tu

tlrcir lircilit)'so ls lo     rcrrllovLr arclritcotural    hnrricls [() {rcccss trrrd rnukc tltcir lhcilitl, lLlly

accessilrlr: to   i1116   irtclcputrdcntll'usablc [rv indivicluals u,itlr disatrilitius irr acrxlr<lancc ryitlr

tlrc rcquilenrcnts ol'thc ADA.

          It.     ln ad<lition to rerrictliatiotr ol'thc ilr(:llitrcturirl barricls rrbovc. irr.irrrrctivc rcliul'

ns    to l)ctbrtdattts'AI)A rclatcd policics. l)r'occ(llrr('s artrl pt'acliccs is rccluilcrl [o cnsrtrc

l)clbndtutts' lircility r0rrtirirts Al)A corrrlrli:rnt un<lcr 12 t I.S.('.           rs   l2ltttt(a) (2) nnd 28 (:.lj,R.

s\   36.21 I arrd 36..5()L

          9,      '['hc violaliorts in this case aru cle:rr antl conccling lhcrn u,<ttrlcl irrr,olvc orrlv

rnirrirrral c,\l)cnsc --.t/el l)cll'ntlnnts       lrtve lhiled to irlcrr(il\,arr<l c()rrcat thc violati<rns cvcn

                                                             j
       CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 7 of 20




tltotrgh tlro    Al)A       \\/tts etl{lctctl 2tl 1,e6p5 ago. 'l'his s;rr:itks clcittl\' (o lltc irradcc;uacy ol'

l)ef'srrdartls'ALlA rr:lrtctl policics. llrtrcctlurcrs ilnd prncliccs ar)d untlcrscorcs                                                tlrc

inrllorlanr:c    o l'   tlris portion    o l'   I'Iainti   l'l   s' clir irn.

         10.            Withotrt arlcquitlo policics. prut:tices                    lrxl     llroccthrrcs in plrrcc, lhr:r'c is nu

ilssllt'ilnc(] lltirt thcr acccssihle ['utttrrcs irt thc                    lhcilitt'rvill   rcrrrairr opurahlc itlrrl corrrplianl,

illtd no ilssurancc tlrat Def'cnrlarrts u'ill stal'ahrcnst ol'their r\[)A rc:latctl obligutions undcr

tlt0 lutv.

         I   L          Plaintil'l'also scuks a rrr>rnittal nronctiu'\,urvarcl irr uccortlancc rr,ilh arrthotit5'

irrclrrtlirrg 7lt.t,lar lJo.t'(r'r, )ieintutt i\larc'trs (irorqt. /ri<,.. Nu, l5-l52ll7 (9d'(:ir.2()17) tnrl

Itis rcasottablc atlorrtcl,s' lcos, litigatirlrr crxl)cn$cs. and cosls ot'srrit prtrsuilltt lo 42 LJ,S.C,

s\ 12205.2t1 C:.1j.[t,         ss   36.505 and.such otltcl rclicr['as is tlccrtrccl.iust irnd propcr. nrrrUor is

zrllorvatrlc undcr I'itle           III o['tlrc n l)4.

             12.        I)cspire passagc o [ (ltc A I )l\ nrolc than 25 \,clrs aso. to                     (h   is tlatc. t )c l'crrdn rrts'


l)roprrrl)' is Irr.ll lirlli acccssiblrr lr.r, rmtl inrlelrcnrlcntly usirblt: bv. pcrsons rvitlr tlisabililics,

l)el'crrdrrrits hrrvc lhilctl           to rcnrovc lrchilcrctrrnrl barricrs ancl ttlic thc actirurs ulearll,

rc'clttirccl ,.rt'il b.r'thc    r\DA. cvun thouglt                    srrolr irctiorrs   lrc rcatlill'rclricvable.        l)cl'cttdrurts'

e()Ilducl c(uls(itulcs an urr.qoint arrtl crrrrtintrorJs r,iolllitrrr                        ol'lhc lau.

                                            .II,J   RISDI(:TION AND VIIN                       UE


          I3,           Jurisdictiorr ul' tltis Court arises unrlcr                        'l'illc lll ol' the Arrrcricans s,illr

l)isubilities Act (the nDn),42 tJ.S.(:. $s\                                 l2lt{l-l2lll9.     rvhich proviclcs firr ctvrcurrcnl

statc rtrttl lL'dcralcourtiurisclictiorr. Fctlcral.itrristlictiorr uliscs urrclcr 2t{ (.!.ti.C.5s5                             l33l    and


                                                                            4
         CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 8 of 20




l3a3(aX3) bccausc tlris actiorr irtc,lutlos ll'tlcrral Inrv clairtts brougltt pursuarlt to'l'itlc                           lll r>l'
                  ^l'hc
thc   Al)A.               Clorrrt nlsr.r ltirs.iuristlictiorr to issrtc n rlcr:lnratorl'.lttrlgrrrclrl pursuatll l() 2fi

tJ,S.C..s 2201 antl l'cd l(,           (liv. ['.57 nrtrlior       N,{irtrr.   Slat. $ 555.01 ct, scq.nncl ivlirtrr. l(. (lir,.

l'ur.57.

           14,        Vcnue irr tlris.judiciul<li.strict is prollc:r'hc,caust: l)cli;rrdltrls ilrc l()cated irt an<l

trilnsacl lrrrsiness ri,itltirr this.iutlicial <listtict arrd lravc sut'licicnt corrtircts to he.sulricct to

pcrsr.rrraliurts<licliorr irr lhis.itrtlic,illtlislricl, and bccausc tlris is tlr,l.iutlicill tlistrict in rvhich

tltt: ircls irrrcl rrrlrissiutts giving risc to tltc clirirns oct:ulrcrl.

                                                              l,Altl'l lis

           15,            l)lairrtilJ'Wci.scrrr srrllbrs Iitrrn ptrirplrc,sis          ot'botlr lou,cr liru[rs.      nerrn)gcr'ric

trladrlcr. and chronic pain. trrrrolrq olhcrr thittgs, Mr. \\/cisot is lirlly tlcrpcttilcrtt uprtrr thc

rrsc ol'ir u'hcclchair or nlot()r scootcr.                Mr. Weiscrr strllcrs lionr.         arrcl   all titrtcs rr:lcvant horcl<l

lla.s   sul]crod li'onr. a lcgal rlisat:ility os dolrrrcrl               bl    tlrc   r\l)A,42   tJ.S,C'.    $ 12102(2). llc      is


tltcrclirrc a nrcrnbrlr ol'thc protcctutlclass ttrtclcr tllu Al)z\                     urrcl tlru rcrgrtlatiorts inrl:lc:rucrrling


thc Al)A sol lirrth ill 28 C.l;,[{.$ 36.101 trt..rcr1.

           l(r.           Jclfi'cy Weisstr hus trr uculc trndcrstitrt<lirtg o['lltc rliscrirttirratiort luoplc rvith

tlisalrililir:s rcgulnrly cnct>rrrrtur rvlrcn llusin(rsscs ignor',-'thc z\l)A - arrcl lhc lrurniliatiort.

clrbufras:;rlenl. stigutir. ph1'sical discontlirrl. sircss. strnirt. lirtigrrc arttl isolntion ll'ottt

ll'iclrtls rrnd llrrrill,'lhal rssrrlts,            *..     11/triserr   is trlso rvcll-arvarc rll'ltrc bcnclits lirr'(ltc

rli.sublccl rr,hctr        rcslxlrsiblc btrsincss o\\n(:r's takc lhc l\l)A's tutlttit't:rrrcrtls scriottsl;'.                  iVlr.


Wciserr      i\   \,cr), rtrrrclr cor:lrrrittctl   tt>   rloitts all that ltc clrr lo lrelp lrirnscll. arttlothcr disablccl


                                                                    5
       CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 9 of 20




pooplt), by pursuirrg il cnuse - lroldirrg [rtrsincsscs lcc<lurtlatrlc tirr igttorittg tho                 Al]l\    - that

o(hcrs n]i]Y tul'n il\vaY lic)lll.

          11.        .lcfli'cr' \\/ciscrr, ag,c 5tt. rt:sidcs ilt i\,[iturcsola.          ilc rcBulirll' li'uquctrts
busirrcsscs        in thc 'l'u,ilr (liti,,'s Molr()l)olittrrt attrl srtrrottrtclittg       urc:a (ALctt) irrcltrdilrS

t'cstiltrrirnis. convcnicrrlce storcs, g.cnclal st()t'es, gr()cut'\' stot'r'$ trtt<l olltet' httsittcsses - antl

Iras rlrrnc so firr vcrilrs and yeiu's.
                                             'llre thilili'to irtrluPerttlurttlt pittrortiz.r' lrttsittessus irt tltr'

z\reru is   irlpurtnnt to ir4r. Wcisqrr      nrrcl lris   clulIiti rrl'lilc: it cturtrlus ltint lo otrtrtirl   t]ccc:t;sary


gotrrlsanrl srrrviccs arrrlalltrrvs hirn       tt>   ir)l(nrct u'itlr tltc ctrrttrttuttill'. u'lriclt is itcritiealsociitl

outlcl Itr hinr.

            ll$.     Colrrpliance u,iIh
                                            'litlc Ill is criticll lirr tlrcr rlisirblcrl       cortrrnurtill.'.   ll. litr
cxanrpk:, a t0ilet is rttrl accessihlc rvith arlceluillc illilncrrvcrittg sllilcc, grab lrirrs. ctc. lltt:

tlisobled r:itlrcr clu)nol loilct. ot'cilnn{)l do so rvitlrtrut irlisist0ncc. l)isahletl irrtlivitlttals hrlt'ct

bccn lirt'cCd tu urinutc irrrtl clcll.cltc ot) tlrurnsclvcs lrccirrrsc                          a   lllacc ol'public
acc()rlur()(ltrti<tn clitl not lrirve arr ircccssihlu           loilct, Sinrilarlr. rtitltottl n ltropcrlv stripctl

 lrarkirrg   lot irrclrrrlirtg ircccssitrle p:rrkirtg         trn<l art ircc()rnl)anving acccss         islc. tlisrrhletl

 irrdivitltrals lhcer tlrc thrcnt tlrnt anothcr u)l\, palk so closc to thc'r,chiclr"'lrc or slic                          is


trlvclling in tltirl ltc or sltc u'ill lrc unoblc to ircor'ss tlrat vchiulc until              tlrrr car parkcd lrcsidc

 it is tnot,cd. or rvilhout cxccssivc stntgglc lnd ri.rk <r['irtitrr'.r',              lrnpxrl.lcrr slupcs at parkirrg

 sl)ilccs nll(l acccris aislcs oall lrrfiull irt it rvhcclchail rollittg rru'lt, ['r'onr ir tlisablctl intlividual

 tvltilr.r tt'itrtsitit:ning   litlttt lheir t'ehicle lntl causc risk ul'inirrr.r,. lrnpro;rcr            slrlpr,rs irlong

 ?lcccss roulcN ttttcl sitl,,'rvalks cittt rnirke ucccss           dit'licrrlt. tirxing, *ntsc phl,sical tlisconrlilrt,

                                                               6
        CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 10 of 20




ill(l   puls lhrr t[isablr"'cl intlividtrnl nt risk lt:r irr.irrr'1. z\rrrl rritltout iln acccssiblc ettlraltcc'.

disablctl irr<lividrrnls arc excludcrcl {ionr irrtlcPcrrdcrrt.rcr:css l() lhc Plctttiscs crtlircli',

           19.      l)clbrtdartt Radcnrachcr (loruparrics. lttc, dlll/tr                           Bill's   Superrctto ("13ill's

Str;rt'rc:tlc") orvrrs ttnd/ ot'0pcratr.s         llill's   Strllercltc artel/ot'is thc lcss.:c ol'tht: rcal proput'l\'

upoll \vhich it is locatcd at (r2tX) Boortc r\r,q North. llnxrl<15,u l'ark, IvlN. a plttcu ol.;lttblic

ilcc()n'rtr\(\dilt i 0rr \\,i tlt irt tltc utcalli ng rll' t hc A   I   )r\.

           2().     I)clcnclunt Rntlcrnuclrcrr I:nrttily'l)urtttr:rsltiP. [,1.1,1'} (ttt'r'ts ilt)tliirr is tltc lcssot'

ol' thc rcal propcr(v upon rvlrich llill's Sulxlrclto is klcttlctl. tt plituc ol'                                        pttblic

Sscorttntorlttiort s'itltirt thc tttcartittg ol' tltc ADA.

                                        ARC]IITE(:TtlflA L rrArtrt                      I   ERS

           71.      Witlrirr the applicablc Iirtrittrtiorrs pr,:riotl. lvlr. \\/r:isetr pritttorrized llill's

Srrprrrette. onceut)lcrctltrrrclrvas strh.icctrrcl (tr cliscrirniniltot'\'but'riers u'hiclr ]rin<lurctlittttliot'


llrccltrtlctl his abilitl, ltl patronizc thc [rrrsirrcss. IJnlirri'{irl ltnrrir:r's irt lltc husincss itrclutlc,

 [ru( nol neccssarill, lirnited to, tlrc: lilllorvirrg:

           u.       tr   lxlrlion ol'lhc clisablcd acc:cssiblc narking spacc(s) ruttl/or ilcccss uislcs(s)

 is stccpcr thon l:4tt (2%) irr virllation ol'(lrc 2010                        Al)z\   Slan<larrls 502.4:

            b.       ir firol-corrtrollcd trash r!'ocl)taclc u'ilh trn tuxrtrslrtrclcclllarrrllol approach u,illr

 n siclc   lou' ruzrclr lc.ss tlttut l5 inclrcs atruvc lhc {Lxrr irr viulatiort ol'tltc 20l0 ADA Slarrclarrls

 3()8.31. crausirr[r arr indivirlunl lrl ltavc to oFcn tltc traslr rccol)tnclc tr1, tiglrtll, graspirrg,

 pirrching ru'lrvisting u['tlrc rvri.st in violrrtitrn ol'tltc ]01()                    r\l)i\    Slanrlirrrls 309.1:




                                                                        7
     CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 11 of 20




        (:.         tr li'tlrrt ir1r1>rr:aclt to the prrll sitlcr ril';rrr               irttr'rior t[<ror lhat rlocs rrot lrirvo ir least

60 irtcltcs clcar dcptlr in violation o['thc 20 t(]                               Al)A   Stanclartls 404; irntl

        cl.         an irttcriorrloor thnt c.nnnol brr crpcne,rl u,ilh lc'ss than 5 pounrls ol'rrraxirntrrrr

lirrcc in violntiort ol'thc 20I(I AI)A Stauclrrrcls,l04,2,9,

                                  POLICI ES. PROCEDUIT ES. r\N I) Ptt;\'(l'ilCiliS

        22,          lrt irtltJitiotr lo rr.'ntcrliutiort ul'lhc rrchilr,:clrrrirl brrrriot's uhrrvc.                  ittitrnctir't'rclicl'

as trl l)clbtrdtrnts'Al)A rclatcd policics. pltrctxlurcs urrtl llrtcticcs is rcclrrircd to cr)st"lt'c

I)cl'ctttlnnt.s' lhrrility' rerluiris ADA curnpliurrt urrrh;r'42 I I,S.C. $ I2 188(tr) (2) lrnd 28 C,F.tt,

$ 3ri.2 I   I   unrl 36.501       .




        23.          Drrl'crttlanls' AI.)A rchlctl policies, prrlccrlurcs, unrl 1:ractices ar(! irrirth:r;uak:.

        24.          'l'hu vir>latiorts irt tltis
                                                  urso irrQ clcar trntl (:orrLrolilrg lhcrrr rvotrltl invoh'c onlv

turinirntl expcnsc -- 1,cl I)c:l'crrcltrrrls havt: liriltrl (o i<lcrrtilv arrrl corrct:l tltc viclittions c\/ctl

tltouglt tltc AI)A rtas crrilctctl 2tl yctrrs ago. 'lltis spe;rlis clcarlv lo the inarLrcprlc), ul'

I)el'ertcltrnts'Al)A re.latccl policics. l)r()cedurcs and llrirr:tict:s illl(l                                       tut(krfscrorcs llre

itttportAricc     o ['   tlris prrrt iorr o I' ['lrt irrt i l'l's   c lir   i   rrt.

            25,      Without nrlcclurtc policics. llr'tcti0rrs irrrcl Prrrcc(lurcx irr place, ihorc is                                   rro


assut{urce that tltu accossilllc I'ctrturr-'s irr thc                              lircilily'u,ill rclllitt opcrablc    nnd cornlllainl.

ilnd tlo ilssurulncc thnt l)cl'cndarrts u,ill stil)'nhrcast rrl'thcrir                             Al)A rclntcrl obtigaliorts untlcr

thc larv,

            26,      'I'hc utrovc listing is rtol tr: bc cutrsiclcrc,cl rrll-irtclusivc ol'tltc lramlcrs                               an<l


violulions o['tlru AI)A u,lrich cxist                         lt     the liruilitt'. Irt orrler to tirllv idcrrtilv ull u['thu

                                                                                 ti
     CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 12 of 20




discrirrrirruton' c'urrcl't'()ns    r[ thc tircilit;'.    I)lairrti[i'rcquilcs              lrr   insltecliort       l'hiclt rvill   he

souglrt irr thc tliscovory ph:rsc o1'tlris litigation.

         27,     Clontplianoc rvitlt tho         A[)A     i.s rcr.lrrircd   trr'42 t,.li.(:.             s\   l2ltt2(h)(2XA)tiv)

bct:ausc rcnrcd.\'irtg thc barricrs itlcnlilir;d is rcaclilv acltie:r,rthl('tluc lu tlrs litck o['tli{liuult1'

irnrl lou'cosl. ttl'rcnrctll,irrg thc lritrriers, Soruc              ol'tltc ll:trvc-listccl                  violutiotts catt bc

rerncditrl tltrortglr tltc sanrc nroirsrrrcs prcscritrcd bv I'crlcral rr:gttlation as r:xarttplcs u{'

rttodifiuulir)ns thilt arc "rcarlilf itchievnblc." ?8 Cl.F.l{               s-\   i(i   304(b),

         2tt.    Ootrrpliancc is also rcarlill' achicrvitblc           cluu-      to thc signif rcarrt assistunce

availa[rlc t<: brrsinr:r;ses, Sccliort 44 ol'lhc lltS (]orlc ullt:u's                   l   I)isiltrlq(l Acucls tax crcrlit

lilrsnrall [:trsittcsscs rvith 30,;1 [irr,cr lirll-lirnc errtpltll'ct's ot rr,ilh tutal                       ruvcrtt,tcs   ol'$l

rnillion (1r'loss, u,hich is intcn<lrrd to o{l.set thocost ol'urrderlrtkirtg lltrricr rcrrrovnl                              arl(l


tllerutions to intprrrve acr:essihilit;', Scction I90 ol'tlrc llts C'otlc 1>rrlviclcs u tux                               clcrclttctitrrr


lirr brtsirrr:sscs o['allsizcs lbrcosts iucurcd in lcrrroi,ingilrchitoctur',rl ban'icrs. up to

$15.000. Sse At)A Updal.e:            r\ Printcr lirt' Srulll     llusirrcss.

hflp./[yux4rl{reay/reg.90]-0lsfirlbUU:issg$Iul!bu5prirnc12()                                      l_Q.lrtnrfilit.s   0t4or.l6.

20tI).

         2t).    As a person rvillt n <lisirhilitv. VIr. Wq'iscn lurs ir pcrsorral irrtcrcst in hnvirrg

{irll alrd (t(lu.tl   aoccss   lo   1lIaces    ol'public accunlrnotlntiorr                   arrcl    to lltc goorls. sr;n'ioes.

lacilitics. Privilcgcs, rrdvlrrtagcs rrr othe r tlrirrgs rrl'lbrr.rtl llrcreirr.

         30,      Mr. Wcist:rt is rtol ithle lo ac.ccss tlre lircilitr in<lcpcnrlcrtrll.r'orr a lirll arrtlcrlrral

basis and is cxcltttlucl lionr         lirll   arrtl ctlual crtirr.r,rrrurl       trl'llrc    g,otrds. srrrvices. privilcgcs.


                                                             9
      CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 13 of 20




{rdyflnltgcs. iuld/or acconull()(latiurs oll'crcrl thcrcin hccuusc rtl'lris disnl:ilitius ittttl cluc ttr

lhc burricrs   1() zrcccss     and violirtiorrs ol'thc ADA tlxrl c.xist at l)cl'crrdants' lircilit5,

         31.      Mr. Wciscrr livcs         rrcarr   [o tlrc lhcilit5'. Mlr. Wciscrr irrtcntls to llnlrrniz-c          tlrcr


lircility irr thr'lirtrlrcr, altlrough llrc urrlirrr,{itl ltarricrs rlcscrihcrl ltcrcirt plcvcnt lrirn lirlrrr

bcing alllc to tlo so intlepr:rrtlcrttlf ittttt rlctcr hinr li'ortr tkrirrg so. Jt:{'li'ev Wcisett's cortditiott

vtu'i(:s irrtd, <lcpcntling, on       lltc status ol'lris crrntlitinrt on ir givcn tla),, hu is              sorttr;tirlt0s

clellendr,'rtt tt1:orl liat,irtg s()rlrc(rre titke lrlrn l() or ilccr)n'rprtrty ltittt rvhert lte visits lllitccs.'t'lris

lirnils his rrhiliti     tr>   rtrakc dclirrItivc plurts to Ictunl to      l    Plirtrcr orr a   spccilic datt:, IJut ltc

regularll,palronizcs husirrusscs in the r,ioirtitl,ol'thr; lircilitS,itttcl tvottlrl rctunr                 lt> ltatrouiz-e


thc'laciliti,in the irnrtrinerrl litlure hut lirr thc hirrriers clcscribod hcrcitr.

         32.      'l'hc violati<lns (lisctrssed abrlvc prcsclrtl), rlctcr ;rrrd rliscctn'irqe lvlr'. \\/r:isr:rr

li'oru rcltu'nin-e, l{) thc I'ercilit.r'lbr rcirs()1rs irtclutlirrg. lrtrt nol rttrscssarilv lirrrited to, lhc

lilllorving,: thc ithovcr-r'ctbrenccd violntions nral<r:              it dil'tlctrlt or irrtpossible lirr hirtr lo
patrortize thc fircilit-r,rrtrlcss ltc trvis(s. s(ntgglcs anrl slrititrs lrirrtscll'or obtAius ltclp li'om

othcrs: imcl    1:ruts   hinr t{ r'isk ol'irtiur'.r,. i\ll ol'thcse tlrirr.gs rtugt(ivt'11,a(11'ct \4r, Wciscn's

scttsc ol'indcpcrttlc'ncc            lltttl <;atr lcatl to lruntiliating,        itcci<[errls. tlcrisivc oolnlltcnts.

crnrblrrttssntcrrt. 0 loss ol'dignitl'. rurd [L'clings rll'hcing stig,rrrirtiz.crl as clil'l'clcnt tlr inl'crirrr.

         -13.      Mr, Weisr.tt rvill rcturrr antl ;ratrrrrrizc thc lacilitl'rvillroul lrr:sitltiorr rvllcrr lhc

llalr-icts ir'lurtiltcd h<;rcin ltlvc l>cctt t'cntrl'crl uI curctl: arrd lrr: rvill rrrttrrrr rr,illtin tlru          ne'Nt


.\tciu'ir't itll.v cvcnt. alhr:it rrot irtdcllunilctrtl\,. hccuusc       it    i.s louitlerl   irt art alca hc psrgrrlarly

strcializ.cs in attrlhecause lte is irrtc'rcstcd in clreckilrg on tlrc             l)cl'enrlirnls'Al)A c:ornPliancc

                                                             l0
     CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 14 of 20




ilnd thitt rrl'o[ltcr sinrilat busirrcssos as 0 lcslcr irt ltoPcs lo tltcrr.:lrr irrclcasc lccr:ssitrilitl, Iirr

thc rlisahlccl.

           14,        DolL'ntlarr(s lurve irttcrttiorralll' nuritt(irittctl tlrr:   lucilitt' irt u crrtttlilirrtt    tltat

violulcs tlre AI)A lil'ruasorrs irrclurling, brrl rro( lirnitc:d to. {hc lirllorr,irrg: tltc                 Al)r\    n,as


pa.ssecl   in l9tX) atxl llits [rcerr rvell ptrhlioizerl:     lhr: ithor.'c-dcscrihcrlltirrricrs arc irr(rrilivc nntl

olrr,iurrs:   Al)A'l'itlc lll conrJrlilncc irtltrnrralion an(l irssistlrtct:           i5;1'clsdilf avirilablr'. irl    11()



ctr.sl (sec Lr.g,. arla,gor,)t l)elbutlanls exulcissd (:orrll'rrl          ovcr   lhr,: r.:ontliliorts at   tlte tacility,:

und I)elcndirnts havc ancl corttinues Io urairrtnin thc lacilit.i'irt a cottrlititltt tltat tlttcs nrrl

cor:rplv with tltc ensill,trrrrlerstarrclablc lcccssillilitv rlcsigrt s(nttclartls lhal ir1lpl1, ltcre ancl

n,lrich ctrt   lrcr   rrchicvcd al rnoclcsl c)xlx.nsc.

           35,        .lclli'e'1' \\it:ise'n is u'ithortt adcqtratc r(-nlc(h' at latr'. ltns srr['[L'rctl arrd is

sullbring irrcpartblcr lrilrrn, flnd rcils()ntbll,arttiuil)iltos tllut lrr- rvill conlirluc lo strll'cr

irrcptrahlc lrarrrr upon lris ltlanncd tcturn visil ltl tlrc lircilitt'urrlcss antl unlil I)cll'rrrlnnts

arc rcqtritccl lo rcrriovc llrc utchitccturll l)arriors lo cquirlarttl inclcpcrrclcrrt ircccsti 0lld Al.)A

violations thut cxist at l)c'{L'rtdants' plirue ol'lrtrblic lrcconrnr<xlatiorr. irrcltrdirrg llrosc sct

lirrth spcr;i llcaI lv lrcrrcirr.

           3(r.       Alrscnl in.iuttctive rcliut. I)c'l,Jrt(lartls' urtllrr lirl conclrrcl hcrcirr clc,scyllr..t ,,,tt,

otlttlittttr: io uilttsc in.iur,r'lrr l)luirrtill'anclotlrcr clislhltrd irrdividtrrrls. rr,h<l rvillcontirruc Io        [rr:


uttablc to intlopetttlettlly itcccss the lircilitl,undior to urr.iov tlre gourls. scrviccs. privilcges,

atlt'atttitgcs nttrl/ul itcc<ltltlorlali()ns ol'll'retl llrcrcirr on ir tirll arrtl cqrur[ lrasi.s. irr violaliorr

ol'tltc rights r:rrsurr:tlto lhe clisahlcd h1'tlrc r\l)z\.

                                                             il
         CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 15 of 20




         flRS'f (:AtlSli OF ACI|'ION: VIOLA '|ION OFTIIE AMERI(]AN'S WITII
                          DISABII,ITIII,S A(;T,42 ti,S.('. {$ l2l0l

            37,              l'}lairrlil'l'ittcorprlrittcs trttd t'c-tllcg.cs tltc pitrrtgraphs ill)(tvtt

                                      l)crrlal of Full artd [itlrral lirtioyrtrenl tnd               [Jse


            3tt.             Scction,302(a) ol"l'itlc III <rl'lfie z\l)A^:12 t l.S.('. Nr\ I2l0l (rI.t(r(/." provitlcs

tlrirt   "No individuol shall bc cliscrinrinatcd                          irgairrst on lhc basis   ol'tlislbilitt'in thc lirll       arrrl


ct;tral crr.ioS,nlenl                ol' lhc goocls.                 si:,'r'ir:c's. lnciliticr:i. pt'ivilr:gcs, itclviltltitg.cs. ()r

acctrntntrrdittirlrrs             til'arry;llncc ol'ptrblic {lccotltllt()(lirli<ln hr,ilt!},         l)(:t's()n rvho cl\\,lls, lcuscs

(or lcascs          t<-r).   or ol)ofatcs a pltrcc ol'public ucr:onurodutiott,"

            i9. z\ public accrlrrrrnotlatiutt urrtlcr thcr z\DA irtclutlcs.                                   intcr nlirr.        "salcs

us(atrlislrrnurts" ancl "a t'cstarr[arrt, bar', or olhcr estrrblislttrtc:ttl scrvirtll lilotl or tlrink," "l2

r   I.s,c. s        r2 I n2 (7).

            10.              [)eIL'rrtlirtrts havc rliscrirnitratc:rl against ['laintil]'urtcl rllltcrs lrr,       11.t..','   Iirilurc lo

ntakc {heit'lllacc ol'prrblic trccolur)rodltion lirllv acct's.siblc t() pcrsotls u,itlr tli.tabililics                                 rrrt


tr   litll. cqtral, an(l irxlcpcttclcrtl hasis in violirtiort o(',12 t I.S.(:. $ l2 lll2(ir) antl tltu rcgululions

prrrttt   tr I gn   (ctl t I rerr:u'ttl ur a s tlcscl i bc.tl   ir   tto vc.


             41.             Ivlr. Weiserr has hccn rk:nir:tl lirll lrr<lcqttal acccss to llte lirr"ilitf lrrtl ltrts hct'rt

dc:ttir'd [hc: opporlunil)'l('r prtrticripulc irr or berrelit li'onr lhc gootls. servicr.rs. Iircilitics.

privilegcs. a<lvanlagcs. ol a(:conltrtorltrtiorts orr a lirll antl r't1ual lr:rsis,




                                                                               l
     CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 16 of 20




             Failure lo Rcruoye r\rchilcclrrr                   Ifu rt't(! rs irt :rn Ilxistirrs Facililv

        42,      'l-hu
                         Al)A   spcr:ificall.v prllti[rits tltc Inilttrc lrr rcntovu trr:lri(r.:ctural hlrrict's itt

rlxistilrg Iircilitir:s n'lrcrc suclr rerrtovnl is rcadill,rrcltir;r,rrblc uttrlcr 42 tJ.S,(;, N l2ltl?

(hX2)(AXir,) artd 28 (:.1;,1{.       N 36, 104,


        43.      livt:rr rvlrerr iln crttil),can tlcltronslralc tlrtr( rt:lrtovirlol'u harriet is not rcaclily

achiei,olrlc,   it ltrrrsl l)cvcrthclcss provitlc lirr the lirll lrr<l rrqrrirl ur.itrvrlrarlt ol'the         gorrcls,


scrvic(:s. tircilitics. privilcgcs. ach,nntages. ()r il(:corllrtrr:rlaliurts g,{ro{5, tvailahlc throtrgh

altcrrr:rlir.c lncans,     il' altcrrraliv0 r'u('lnri arr: rcirrlilv        tiultir,'r'ahlc. -12 I l.S,(:.   S l2ll{2
(hX2XAXv),

        44.       l)lairrtil'l'sllsgcs llrat      lcrnr>r,zrl    ol'llrcr l>an'icrs at lltc: lhcilitv is rcitdili,

aclticvablu,

        4-5,      Irr thc nltenrutivc, lo thc cxlcnt thc rcluoval olun1. or all ol"(hc bnrricls ut

issuc is rtot dctcrrtrincd to bc rclrclill' achicvalrlc" Plrtinti[1'trllcgcs lhat l)clcrtdtnls violalcrl

thc Al)A lly'lhiling to tttrrkc thc rr,cltrirctl goocls. sct'r,iccs. clc. ctluallf itr,ailalllc to tltc

rlisablcrl tlrrotrgh lltcnralivc nrelns.

        46. 'l'u llrc cxtcnl tlrut the lircilit,t'rvas rlcsigrrctl arrtl c()nstl-r.rclccl                    ttrr tlrst

occupallc)' nllcr'.Itrrrtrnr.\, 26, 191)3, [rluirrtil'l'allegrrs tltat t'et'nrlvirl ol'llte lrarri{.rls al tlto

lhcili{r' is rtol structural[\' iruprtclicablc rrnrlcr 42 t j.S.(:. $ l2ltl2 (bX2XA)(r,).

         47.      'l'o the cxton[ thrtl lht' lircrilit)'u'ls illtsrr'tl itlitr'.lirnulry'?(r, l9!)2 (irrcluclirrg.

but nol Iirtritctl to. iln]' t'rrtnodt'liltg. rcrror':rlitrtr. rcrcrlnslt'uction. lristoric ruslorltirrn. clrnngcs

()r Icilrrilrlgcrncnl irt slruclttritl Parts or cl('nrL'r)ls. irrttl clrlrrgcs ()I t'cilrritngt:rttoDls irt tltu


                                                           l'1
         CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 17 of 20




conljgrrrati()n ol'\\'itlls lrrtl lirll-hciplrt partitirln.s) Pllintil'l'nllcgcs tlrlt llrat thc lircility' is rrot

accc:ssilrk: to thc di.sublctl to tlto trtaxirtrurrr cxtcnt l'ctsiblc trrt(k:r42 tJ.S.C.                             ss   12183 (ttX2).

                                 Innd   crrl   Ut (r: Pdic it s, _1,!_!) cctlrrrcs,         irntl Pt'rtclicc.s

            48,        ADA'l-itlc ill crrlitics lrave                   irr'r   r:rrguirtg rltrty trr rcvicrt'thcir places crl'Pultlic

accollrrrr<xlatitltt lbr corrrpliarrue atttl lo rcnrcclialc rurrt-corrrltliuncc as rccluirccl.

            49.        I)cl'crrtdartts'    ADn rr'latetl ltolicics. ;'lrocr:rltrrcs,               anrl practit:(!s arc irtitdcclttu{cr,

            5U.        l)ufbutltrrrls' prllicics. procc(lrrrcs. nrrrl praclic:c:.s (irtclutlittg,. hut not lir'lti(e(l lo,

thosc r--nsuring lhc it[crrti{rcatiorr nrtd rcrrrr:diotion ol'Proltilrilud [rnrricrrs. rnairttcnartce ol'

acccrssitrlr.r ll'atttres, (rainirrg an<l                   lirturc conrPlilrrcu) ure irrar-lcr.ltttttc'trl c'rlsutc orrgoirrg

oonr;rliancr; rvith tlrc           Al)A        arrd thcrclirre rilusl br) rrr<xliliccl aucorclingll,.

            51.        'l'Irc r,iolirtions in this c.rsc aru ulctr artd corrco(ir1g thcrtr rvould irl,oh,c ottly


nrinirnal ()xpensc -- 1,ct I)elbtrtlnnls lravc lirilccl to irlentil'y arrcl c:orlc'cl tltc t,iolaiions cvcrl

thouglt ttro        Al)A        \\i{ls cnilc(erl 2tl 1'clrs              ato.'l'lris spclks clcarlv to llto           irta<k:quucv ol'

l)clbrrdirnts'r\l)A rclatutl policir;s. procc:cltrrcs itntl                                    gurtr;tic,cs   utd   urtrlcrscorcs tltu'

it1'r   l)ort0nco   o I'   tlris p()rt ion ol'    P la   inl i l'{' s clu i rtr.

            52.        Without aclcqutrl.t: policius. l)r'ucticcs irrttl proccdurcs in placc, tltr:rc is                              tttr


nssulancc tlrat [lrc acccssitrlc: l'caturcs irt lltc l'auilitv rvill rentairr opcritlllc tutd conrgrliarrl,

attd rttt assuranc0 that l)clcrrdants                      t'ill   slrry'lbltras, n1'1[t:ir      Al)A rclatcrl obligtrtiorrs trrrtlcr

 tlts litrv.




                                                                                t4
        CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 18 of 20




           53.        l)crl'crrtlunts hirvc urd corrlinuo.s        lo <liscrirtrirrirtc agirittst Plnintil'l'artd trthcrs

hl,thcir lhilrrLc to atkrpt arrtl irtrlllcrttcnt atlcrltrirtu AI)A rclatccl ;lolicies,                         proce<lttrcs ittttl

priu:liccs.

           54.         lniunctive relicl'as lo I)r:l'crtrlarrts' AI)r\ rcrlatcil Prrlicies, llrocctlurcs alttt

pluotices is rcquirccl to cnsurc l)el'endnrrts' lacilitl' rcrtrairts                              Al)A cotrtpliitttt ttttclcr 42

tl,S.(:, $ l?ltttt(o) (2) and suclt olhcr ltltplic:itlrlc              Itrg,al   irttlltorilr'.

                                            Norrtirtrl i\'lorttrta rl' r\ryitt'tl

           -\5.        l'llintili'allcgcs   a righr   t<r   ir nornilral rnorrctirrf irrvalrl as rrcltriluhlc'in.iunclive

lc,licl'in       accorularrccr   u'ith autltorilf inclucling      T'tt.t,lct' Brt.r:1't' r', A'ciltrTtt   l4urtns (it'tttr1t, lttc.,

No. l5-15287(9'l'Cir.?l)17)andsuchothcraulholit5,asrlla\'trcirpplicablc.

                                             Altoruel,s' Fcts nntl Cos{s

            5(r,       l'laintil'l'lras rc'tuincd ihc urrdcrsigrrcrl cuurrscl Iirr thc lilirrg,                 attcl 1>rosccttlion


ol"lhis flcli()11. nrr(ltrrc entitlctllo rccuvcr rcasonirblr.r att()n)c,\'s' lL'cs. liligatiou csl)u):i(!s.ur(l

costs li'r)rr Dcl'crrtlurtts, prtrsuanl lo 42 LJ.S,(:. NS 12205.                      l2l l7 nrrd 2ti (:,lf ,R. N :6..5{).5. itt

connccliorr rvith thc prosectrtiotr ol'tltis tttirtlcr'.

                   SECOND CAUSIl O!' AC:I'ION: I)li(ll,ARATOltY,lUl)GM BN'l'

            57.        l)laintill'incurlxx'trlr:s unrl rc-alh-'ges tltc pitt'ngritplts u[:ovtr.

            .58,       'l'lris carrse ol'tctiort is ltrorrght                         l!{                                  lt. Cir',
                                                              l)ursuilnt ltr                U.S.(.'. $ 2201 nntl l-'ctl

 l',57     trncl/or Minrt, Slut. N 55.5,01 el. scr1, anrl N,Jinn.             l(, ( ir'. l)rrr.57.

            59,         l'}lairrtill'sccks antl is cntitlcd to n.iuclgnrt:nt dcrclarirrg               llrll lhc l'acilily. as ol'

 llrc   cln(cr   this nratlcr \vas corlrrnerrc,cd. s'as [rcing o;lcrtlr.rtl uttlas'lirl11, nntl irr violntion o{'thc


                                                                  l5
          CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 19 of 20




r\l)A       ancl its inrplctrrentitrg regtrlrrlions          lirl    rLrasons incrltttlirrg.          httt ttuI rtcccssuril\, lirnitctl to

thc urrlarvlirl dcnial          ol'lirll   attrl ctlttitl r:nioynrcrtt ol'rtsc. tttrlart,litl violirtitttts <ll'thc Al)A

acccssi[rlc tlcsign slnnrlarcls. trnliru,lirl liriItrlc lrr rcrllorro rrrcltilcclttlitl barriers, itnrl trnlarvlirl

pol   icics, prac(ices        ttu tllr.rr proocclut'cs i rlc rrt i Iictl       ithor'"',

             W tI ER E FO       RIi, I'lu irt t i ['l' ruspcct    l\rl   lv rcqucsts       :




             ir.        'l'hat thc Court i.,isuc a I)cr,:laratort' Jttdgttrcrtt tlctr;rntirting tltitt I)e l.rrrdnttts'

laciliti,, at thc 0onllncncc:tnsnt olthis instrrrtt srrit. rvas                                hr.:ing t)l'ruratcd   in violatiorr ol'l-illc

tll ol'thc A[.)n,42 ti,S,C.                s\   l2ltil.ut stq.. und thc rcluvarrt intplctrrctrtirtg                       rcg.ulirtions.

             b,         'l'hitt thc Crlrn issrrc a pcrrrtattont irtiunctiorr.
                                                                              l'rul'sulnl to 42 Lr.S.C:,                                   N



I    2I   t{tl(l)12),   2lt   C'.1:.R.     $     36.504(tr) c:rt.ioining I)c{'cnrlanls li'onr continuing. tlrr:ir

tlisr:rirnirtatory practiqcsl incltrclirtg                   ln      ot'<lcr dircctirrg l)c{cndnttts t<l niakc rca<lili'

aclrir:r,l[llc alteral,iorrs ttl thcir lhciliq sr) its lo rcnlo\'('irrchilcctttral barriet's (o itccuss utttl

rnakc (lrt:ir lhcilily, lirlll, x...'.tsiblc: to arrt[ irrdcPcnclcrrtll' usnblc                                  l:v    indir,idrrals rvitlr

tlisahilitius (o tlrecxtrrrl require(l               b1,   llrc   r\l)r\       arrd   cnioining o;lerntiort of tlrr: Facilitt'trntil

sttch titne us the altcrrttions ure conrplotctl:

              c,        'l'hrrt tlre (lotrrt issuc a pet'rnailcnt inirrnc{ion. pursuilnt to 42 tl.S.(:.                                    s\



 I   2l tttl(a){.2), 2l( (:.1;,11. $ 36.504(a) cn.ioirring l)elcndnnts to rrrtrku rcasorrahlc nlodifjciltions

 irr policics. pritctic:cs attrl/rrr ltroccthrres ncccssilr'\'to unsrrre curlurrt itttd ontoittg

corupliaucr.r u,itlr llrc          Al)A anrl cnioining olleratiorr ol'tlre liirt:ilit1'rrntil srroh tirne ns thr"'

 rrrodi ljcltit)11s arc       lttiltlc and irnlrlerrrct'rtr:tlt




                                                                          t6
              CASE 0:21-cv-00290-JRT-TNL Doc. 1-1 Filed 02/02/21 Page 20 of 20




                 d.         'lha( thc Corlrt urvlrcl I)llirrtilf injrrrrctii,e lelicl'itr tlte ltlrrtt ol'a                                     rrourirrul

rttot)clrrrl'strnrl

                 c,         'l'lra( lhc (lourt au,ilrcl l'llinlil'l' lris rtrasr,rrrntrlc itllrlrr)cvs' ['ccs, litigntirrrr

cxpr!l)scs. zrncl costs                    ol'sttil pursuilnt lo rl2 IJ,S,( . s\ ll2tl.i, l8 ('.lj.l{. $ .i(r,i05. or rs

r.rt   l'lc   rn,iscr ytror, idc'cl [:1,        [a rr'   ;   arr d


                  f.        'l'hat tlrc Clotrrt issrrc suclr otlrcr rcrlicl'as il tlct:rtts.irrsl                             aur<l l)ropcr'.   arrd;'or is

alloivirblc trrtclcr'l'itle                 l   ll ol'thr' n l)n.
                                 ."1   d
[   )rrtcd: l)rl;cttttrcr1zy', 2l\20                                 'I'l I RON             DS   laT i\{ IC tj EN Ftit.DER, LLC
                                                                             /'.

                                                                                                                   )
                                                                     I].v:
                                                                     Prrtrick \V. i\,1 iclrcrr 1,,' l<lcr ( #021 20 7 X)
                                                                               'l'lrrorrdsct
                                                                     Chutl A.                   (lji)26 1 l1) l )
                                                                     Clrrrrclstonc llui ldirrg
                                                                     Orrc Ocrrtral /\r,cnuc \\iesl. liuitc l0I
                                                                     St. Nliclrtrcl. i\4N 55376
                                                                      l'cl: (7(r.i) 5 1.5-(r I l0
                                                                     Iilx; (76"1) 22(i-25 I .s
                                                                     l-.r rr a i I : cl rild,r I lt rort tl sc:l I ir \\'. u(un

                                                                     I :ntli I : ptrt(t)I Irnrrxlsrll I arr'.t:ottt

                                                                     A ! I t t tttr'.t'::   ./in' I' I u i n t i l./'



                  '['ltc:
              rtnclct'sigrrr:d hcrclry acl<r)os'ludgcs that costs. rlishtrlscrnr:rrt, arttl ru-usonablc
 attontey l'ees rtro1.'trc au,arded to llre opp<lsing pilrt):,r)rptrrtics prrrsunnl to ivlirrrr. Stat. *s
 54e.22t                                                                            /            I.,.,|,
                                                                                             ,- tt::i L.
                                                                                                       \/
                                                                                                  \
                                                                                    I)rrtrick W.             lt4   iclrr:n   lt ldr:r (Il(124207X\




                                                                           t7
